DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/22 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yahn Lin (Franklin) Chu (Reg. No. 75,946) on 6/1/22.

The application has been amended as follows: 
Amend claims 1, 11, 16, 17, and 27:
1.  A method of managing delivery of an orthodontic treatment plan, comprising:
generating a treatment plan for a patient, the treatment plan comprising a plurality of digital models of successive tooth arrangements for moving teeth along a treatment path from an initial arrangement toward a final arrangement, the treatment plan further comprising a scheduled treatment-progress tracking event timed to correspond to the patient wearing at least one retention appliance;
 tracking progression of the patient's teeth along the treatment path after administration of a set of orthodontic shell appliances to the patient, wherein: 
the set of orthodontic shell appliances is shaped based on the plurality of digital models of successive tooth arrangements and includes the at least one retention appliance, 
the at least one retention appliance is a duplicate orthodontic shell appliance having the same geometries with respect to tooth receiving cavities as another appliance of the set of orthodontic shell appliances, and 
the tracking progression comprises: 
comparing, with a computing device, a digital model of a current arrangement of the patient's teeth to a digital model of a planned arrangement of the teeth, wherein the tracking is timed to correspond to the patient wearing the at least one retention appliance according to the treatment plan, and wherein the digital models of the current arrangement and of the planned arrangement are sufficiently detailed to allow the computing device to detect a deviation from the treatment plan before the deviation becomes substantially apparent by visual or clinical inspection, and 
detecting, by the computing device, whether treatment has progressed substantially off-track; Page 2 of 9Appl. No.: 16/427,029Attorney Docket No.: 22773-759.302 Reply to Office Action of January 19, 2022 and Advisory Action of February 7, 2022 
generating a revised treatment plan where it is determined that the treatment has progressed substantially off-track, wherein the revised treatment plan corresponds to at least one new orthodontic shell appliance; 
transmitting the revised treatment plan to a treating professional; and 
fabricating, by a fabrication machine remote from the computing device, the at least one new orthodontic shell appliance corresponding to the revised treatment plan

11.  A method of managing delivery of an orthodontic treatment plan, comprising:
generating, using a computing device, a case difficulty assessment based on information received about a dental condition of a patient prior to treatment and one or more treatment goals;
generating, using the computing device, a treatment plan for a patient, the plan comprising a plurality of digital models of successive tooth arrangements for moving teeth along a treatment path from an initial arrangement toward a selected final arrangement, the plan further comprising a series of one or more treatment phases to move teeth along the treatment path, at least one phase comprising a set of appliances each comprising a plurality of tooth receiving cavities, the set of appliances including at least one duplicate appliance having the same geometries with respect to tooth receiving cavities as another appliance of the set of appliances; 
providing a customized set of treatment guidelines corresponding to a phase of the treatment plan, the guidelines comprising one or more appointment planning recommendations based on the case difficulty assessment; 
tracking progression of the patient's teeth along the treatment path, the tracking comprising:
comparing, using the computing device, a digital representation of an actual arrangement of the patient's teeth following administration of the set of appliances to a digital model of a planned tooth arrangement corresponding to one of the plurality of digital models of successive tooth arrangements to determine if the actual arrangement of the patient's teeth substantially matches the planned tooth arrangement, wherein the digital representation of the actual arrangement of the patient's teeth and the digital model of the planned tooth arrangement are sufficiently Page 4 of 9Appl. No.: 16/427,029Attorney Docket No.: 22773-759.302Reply to Office Action of January 19, 2022and Advisory Action of February 7, 2022detailed to allow the computing device to detect a deviation from the treatment plan before the deviation becomes substantially apparent by visual or clinical inspection, and 
detecting, by the computing device, that treatment has progressed substantially off-track; 
generating an off-track indication comprising a revised treatment plan, wherein the revised treatment plan corresponds to at least one new orthodontic shell appliance, and 
fabricating, by a fabrication machine remote from the computing device, the at least one new orthodontic shell appliance corresponding to the revised treatment plan
transmitting the off-track indication to a treating professional.

16. The method of claim 11, wherein the plurality of digital models of 
17. The method of claim 11, wherein the one or more appointment planning recommendations comprise one or more recommended patient/practitioner appointments and a list of recommended tasks to be completed at each of the one or more appointments.
27. The method of claim 11, wherein the off-track indication further comprises an analysis report identifying a discrepancy between the planned tooth arrangement and the actual arrangement of the patient's teeth.

Allowable Subject Matter
Claims 1-20, 22, 23, 26, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11 are directed to a method of managing delivery of an orthodontic treatment plan.
Regarding claim 1, the closest prior art of record, Hilliard (US 2008/0050692 A1) and Vardimon et al. (5,752,832), teach a method of managing delivery of an orthodontic treatment plan, comprising:
generating a treatment plan for a patient, the treatment plan comprising a plurality of digital models of successive tooth arrangements for moving teeth along a treatment path from an initial arrangement toward a final arrangement; tracking progression of the patient's teeth along the treatment path after administration of a set of orthodontic shell appliances to the patient, wherein: the set of orthodontic shell appliances is shaped based on the plurality of digital models of successive tooth arrangements, and the tracking progression comprises: comparing, with a computing device, a digital model of a current arrangement of the patient's teeth to a digital model of a planned arrangement of the teeth, wherein the tracking is timed to correspond to the patient wearing the at least one retention appliance according to the treatment plan, and wherein the digital models of the current arrangement and of the planned arrangement are sufficiently detailed to allow the computing device to detect a deviation from the treatment plan before the deviation becomes substantially apparent by visual or clinical inspection, and detecting, by the computing device, whether treatment has progressed substantially off-track; Page 2 of 9Appl. No.: 16/427,029Attorney Docket No.: 22773-759.302 Reply to Office Action of January 19, 2022 and Advisory Action of February 7, 2022 generating a revised treatment plan where it is determined that the treatment has progressed substantially off-track, wherein the revised treatment plan corresponds to at least one new orthodontic shell appliance; transmitting the revised treatment plan to a treating professional. 
Doyle, “Digital Dentistry” non-patent literature reference teaches generating a 3D animation that represents the patient’s teeth moving from their original state to their final, treated state and producing a series of customized orthodontic analyzers.
Andreiko (WO-0147405-A2), foreign reference, teaches fabricating, by a fabrication machine remote from the computing device, the at least one new orthodontic shell appliance corresponding to the revised treatment plan.
However, the closest prior art of record does not teach or fairly suggest the treatment plan further comprising a scheduled treatment-progress tracking event timed to correspond to the patient wearing at least one retention appliance…wherein: the set of orthodontic shell appliances … includes the at least one retention appliance, the at least one retention appliance is a duplicate orthodontic shell appliance having the same geometries with respect to tooth receiving cavities as another appliance of the set of orthodontic shell appliances.
Regarding claim 11, the closest prior art of record, Sachdeva et al. (US 6,315,553 B1), Richmond et al. (“A 2-Center Comparison of Orthodontist’s Perceptions of Orthodontic Treatment Difficulty”; 2001), and Sporbert et al. (US 2005/0271996 A1) teach a method of managing delivery of an orthodontic treatment plan, comprising: generating, using a computing device, a case difficulty assessment based on information received about a dental condition of a patient prior to treatment and one or more treatment goals; generating, using the computing device, a treatment plan for a patient, the plan comprising a plurality of digital models of successive tooth arrangements for moving teeth along a treatment path from an initial arrangement toward a selected final arrangement, the plan further comprising a series of one or more treatment phases to move teeth along the treatment path; providing a customized set of treatment guidelines corresponding to a phase of the treatment plan, the guidelines comprising one or more appointment planning recommendations based on the case difficulty assessment; tracking progression of the patient's teeth along the treatment path, the tracking comprising: comparing, using the computing device, a digital representation of an actual arrangement of the patient's teeth following administration of the set of appliances to a digital model of a planned tooth arrangement corresponding to one of the plurality of digital models of successive tooth arrangements to determine if the actual arrangement of the patient's teeth substantially matches the planned tooth arrangement, wherein the digital representation of the actual arrangement of the patient's teeth and the digital model of the planned tooth arrangement are sufficiently Page 4 of 9Appl. No.: 16/427,029Attorney Docket No.: 22773-759.302Reply to Office Action of January 19, 2022and Advisory Action of February 7, 2022detailed to allow the computing device to detect a deviation from the treatment plan before the deviation becomes substantially apparent by visual or clinical inspection, and  detecting, by the computing device, that treatment has progressed substantially off-track; generating an off-track indication comprising a revised treatment plan, wherein the revised treatment plan corresponds to at least one new orthodontic shell appliance, and transmitting the off-track indication to a treating professional.
Andreiko (WO-0147405-A2), foreign reference, teaches fabricating, by a fabrication machine remote from the computing device, the at least one new orthodontic shell appliance corresponding to the revised treatment plan.
However, the closest prior art of record does not teach or fairly suggest at least one treatment phase to move teeth along the treatment path comprising a set of appliances each comprising a plurality of tooth receiving cavities, the set of appliances including at least one duplicate appliance having the same geometries with respect to tooth receiving cavities as another appliance of the set of appliances.Page 10 of 12
Regarding subject matter eligibility concerns under 35 U.S.C. 101, the invention, as currently claimed, is eligible because the claims recite limitations that a set of orthodontic shell appliances are administered to a patient and at least one new orthodontic shell appliance is fabricated by a fabrication machine remote from the computing device. These limitations are indicative of integration into a practical application.
Dependent claims 2-10, 12-20, 22, 23, 26, and 27 incorporate the allowable subject matter of their respective independent claims, through dependency, and are also allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686